Case 3:15-cv-07658-MAS-LHG Document 772 Filed 06/09/21 Page 1 of 2 PageID: 28335




                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


      IN RE VALEANT PHARMACEUTICALS                    Master No.: 3:15-cv-07658 (MAS) (LHG)
      INTERNATIONAL, INC. SECURITIES                   and 16-cv-03087(MAS) (LHG)
      LITIGATION

      THIS DOCUMENT RELATES TO ALL                      ORDER OF THE SPECIAL MASTER
      CASES



          WHEREAS, the Parties appeared for a status conference before the Special Master on June

  9, 2021, via Zoom, in advance of which written submissions were received from the Valeant

  Defendants1, Defendant PricewaterhouseCoopers LLP (“PwC”), the Direct Action Plaintiffs in

  Case No. 18-cv-00343-MAS-LHG (“Direct Action Plaintiffs”), the Class Action Plaintiff City of

  Tucson in Case No. 3:15-cv-07658 (“Class Plaintiff”), and the Class Plaintiffs in Case No. 3:16-

  cv-03087-MAS-LHG.

          WHEREAS, the Parties made a request for an expert discovery and summary judgment

  schedule and procedure;

          WHEREAS, the Direct Action Plaintiffs requested that the testimony of Seana Carson be

  barred at the time of trial;

          WHEREAS, the Direct Action Plaintiffs requested a briefing schedule for a Motion to

  preclude the Valeant Defendants from asserting a defense of reliance on counsel or otherwise

  invoking the advice of counsel in contesting Plaintiffs’ claims;




  1
    For purposes of this Order, the “Valeant Defendants” include Valeant Pharmaceuticals
  International, Inc. n/k/a Bausch Health Companies, Inc., the Stock Underwriter Defendants,
  Howard B. Schiller, Tanya Carro, Deborah Jorn, J. Michael Pearson, and the VAC Defendants.

                                                   1
Case 3:15-cv-07658-MAS-LHG Document 772 Filed 06/09/21 Page 2 of 2 PageID: 28336




          IT IS HEREBY ORDERED that the Parties are to meet and confer to discuss the scheduling

  and procedure to be followed for expert discovery and summary judgment motions. The Parties

  are also to discuss the issues related to the discovery of Defendant PricewaterhouseCoopers LLP.

  The Parties are to conduct this meet and confer prior to the next status conference scheduled with

  the Special Master at which time the Parties should be prepared to present the issues and their

  proposals.

          IT IS FURTHER ORDERED that the deadline to serve affirmative expert reports will be

  extended to August 12, 2021, the deadline to serve rebuttal expert reports will be extended to

  October 11, 2021, and the deadline to serve reply expert reports will be extended to November 11,

  2021.

          IT IS FURTHER ORDERED that the following briefing schedule shall apply to Direct

  Action Plaintiffs’ Motion to preclude the Valeant Defendants from asserting a defense of reliance

  on counsel or otherwise invoking the advice of counsel in contesting Plaintiff’s claims;

                        Moving Brief                  June 30, 2020
                        Opposition Brief              July 21, 2021
                        Reply Brief                   August 4, 2021


          IT IS FURTHER ORDERED that the Special Master has set another scheduling conference

  for July 8, 2021, at 10:00 A.M., to be conducted via Zoom. The Parties are to submit any

  correspondences or proposed agendas by July 2, 2021, at 5pm.



                                                      Dennis M. Cavanaugh
                                               ______________________________________
                                               DENNIS M. CAVANAUGH, U.S.D.J. (Ret.)
  Date: June 9, 2021                           Special Master




                                                  2
